UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
DEBORAH ENDERBY,

                      Plaintiff,

       -against-                                  MEMORANDUM AND ORDER
                                                  Case No. 19-cv-3459 (FB) (RER)
FORSTER & GARBUS, LLP, et al

                       Defendants.
----------------------------------------------x

BLOCK, Senior District Judge:

       Magistrate Judge Reyes issued a Report and Recommendation (“R&R”)

recommending that this action be dismissed without prejudice for failure to

prosecute.     No objections have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate=s report and recommendation

operates as a waiver of further judicial review of the magistrate=s decision.”).   The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).
      No error, plain or otherwise, appears on the face of the R&R, so the Court

adopts it without de novo review.   Accordingly, the Clerk shall enter judgment in

favor of the defendants.

      SO ORDERED.



                                            _/S/ Frederic Block___________
                                            FREDERIC BLOCK
                                            Senior United States District Judge
Brooklyn, New York
March 2, 2020




                                        2
